The trial in this case was had before the court without a jury. The charge, by affidavit and complaint, was that the defendant carried a pistol concealed about his person.
The case in the court below, and here, presents a mere question of fact. Upon the trial the defendant admitted having a pistol in his possession at the time and place in question, but insisted it was not concealed as the complaint charged. The Chief Deputy Sheriff of the county and two Law Enforcement Officers, who accompanied him, all three testified that the defendant carried the pistol concealed about his person, as charged.
Upon the strength of said evidence the court properly found the defendant guilty and pronounced and entered judgment of conviction accordingly. This action of the trial court is affirmed. A few exceptions were reserved to the rulings of the court upon the admission of the evidence, but these exceptions are so clearly without merit, a discussion thereof is unnecessary.
Affirmed.